Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a system for autonomous tuning of a stringed instrument, the system comprising: 
a support frame configured to mechanically engage with the stringed instrument such that the stringed instrument is supported relative to said support frame; 
an imaging subsystem supported relative to said support frame; a robotic peg manipulator movable relative to said support frame; an acoustic transducer; and control and processing circuitry operably coupled to said imaging subsystem, said robotic peg manipulator and said acoustic transducer, said control and processing circuitry comprising at least one processor and associated memory, said memory comprising instructions executable by said at least one processor for performing operations comprising: receiving, from said imaging subsystem, image data characterizing a field of view including a peg of the stringed instrument; processing the image data to locate the peg; controlling said robotic peg manipulator to position said robotic peg manipulator relative to the peg such that said robotic peg manipulator is capable of rotationally actuating the peg; recording acoustic signals responsively generated by agitation of a string associated with the peg; and processing the acoustic signals and employing tuning criteria to control said robotic peg manipulator to rotationally actuate the peg for tuning the stringed instrument..
The related prior art includes a tuning device, built onto the instrument (Adams-US 7,692,085) or where the peg manipulator is places onto the peg by a person (Jaigha et al.- US 10,586,518).  The examiner discovered multiple variants of these on the US and foreign patent databases and some further relevant disclosures are cited on the form 892 associated with this Office Action.  The applicant’s disclosure introduces a support frame configured to support the  stringed instrument wherein the frame has robotic peg manipulators mounted on articulated arms that can be guided by an imaging system to place themselves on the pegs of the stringed instrument, and also has a string vibrating system that cause the strings to vibrate while the peg manipulators are guided by feedback from a sensor to set the proper pitch of each of the strings on the stringed instrument.  The applicant supportively illustrates a stringed musical instrument mounted to a frame in figure 5, the frame without the instrument in figure 6, and string manipulators mounted on articulating arms in figures 7 and 8.  
The applicants are associated with a company called 2unify, based in Canada, which has a website https://2unify.co/, that was first crawled, by the Wayback Machine that archives content on the internet in 11/1/2020. The applicant’s thoughtfully filled a US provisional patent application 63/028,717 in 8/21/2020, prior to the time info about their was made publicly available on the internet. There has been a lot of buzz about the TronicalTune robot tuner from about 2014 which was rebranded and placed on some guitar models or available as a mod. See a demo at https://www.youtube.com/watch?v=1dC4718iXMs and https://www.tronicaltune.com/.  This tuner is similar to Adams, but with the latest versions controllable by a smart phone, where all the strings can be placed in a preferred tuning with just one strum. 
The applicant’s invention has the advantages that the stringed instrument does not have to have the tuner mounted on the body of the instrument, like Adams or TronicalTune and the instrument player does not have to cause the strings to vibrate like Jaigha et al. or Tronicaltune since the system has a means to vibrate the strings itself and the player does not have to mount the peg manipulators like Villararan-Valdivia (U. S. Patent 8,872,010) since the system is programmed to place the manipulators on the pegs as a prelude to performing a peg position adjustment that puts the strings into a preferred tuning. 
Claim 1 is considered to be non-obvious with respect to the closest related prior art. 
Claims 2-19 are allowable for dependence on the allowable independent claim 1 and for the citation of further distinguishing subject matter.
Claim 20 is allowable for a method for autonomous tuning of a stringed instrument, the method comprising: mechanically engaging the stringed instrument with a support frame such that the stringed instrument is supported relative to the support frame; employing an imaging subsystem supported relative to the support frame to obtain image data characterizing a field of view including a peg of the stringed instrument; processing the image data to locate the peg; controlling a robotic peg manipulator to move the robotic peg manipulator relative to the support frame and mechanically engage with the peg such that the robotic peg manipulator is capable of rotationally actuating the peg; recording acoustic signals responsively generated by agitation of a string associated with the peg; and processing the acoustic signals and employing tuning criteria to control the robotic peg manipulator to rotationally actuate the peg for tuning the stringed instrument.
Claim 20 can only reasonably performed by the system according to the allowable system of claim 1. Claim 20 is considered to be non-obvious with respect to the closest related prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        February 4, 2022